Title: To James Madison from William Willis, 4 May 1802
From: Willis, William
To: Madison, James


					
						Respected Sir
						Washington May the 4th. 1802
					
					From some of the remarks you made, in the conversation I had the honor to have with you this day; I have reason to beleive that some misinformation has been given you, of my leaving Barcelona. With this impression I beg leave to state to you some of the leading causes of my leaving it at the time I did.
					When I left Barcelona I had hopes of finding some property in Europe, belonging to James Muirhead & Co of Charleston, for whom I had made very large advances, and the bills given me in payment came back protested. No time was to be lost in such a pursuit and even with all my exertions, I was not in time; for all the funds which had been in Europe belonging to that house, had been drawn out of the hands of thier agent, before I could reach them. This being the case I concev’d it to be very necessary for me to pursue it to the United States especially as the principal of the house was dead; and the property in the hands Executors by which, if timely regular claims were not made in all probability, a total loss would take place. These circumstances were my principal inducements to come to the United States at the time I did, and as soon as I had determind on this I gave information of my intentions to Mr. Pinckney the Minister of the United States at Madrid. But notwithstanding I have been guided by the Strictest rectitude of intention as well as by Mercantile mens and Professors of the laws advice, I have reason to beleive that  that both my Situation and motives have been Misrepresented.
					The business of the Consulate, will be conducted in my absence, by Mr. Peter Stirling; who bears an excellent character; and who has serv’d me with fidelity. There was no American at Barcelona at the time I left it; that I could confide sufficiently, in their abilities, or attention, to leave it with and I trust the interests of the United States and its Citizens, will not suffer materially by my short absence.
					All mercantile men are expos’d to such  , as I have met with, and I conceive it would be extremely hard, if the business which I have follow’d to establish and support the Consulate, should be the cause of the loss of that property and consulate too; which last may hereafter yeild me some compensation for the Expence I have been at.  
					I am confident on my return to Barcelona that I shall be enabled to serve my country as 

effectually as I have hitherto done, and that any clamor that may have been made in my absence, 

will vanish. But if Contrary to my expectation I find any thing to impede in the least, the Execution 

of my office, I will immediately give you notice of it as I will never hold an office to the detriment of 

my country. But I request the favor of you Sir, that if any charge is given against me, to take the 

trouble of causing notice to be given to me of it, and time for me to collect proofs to confute them.
					I shall set out tomorrow for New Bedford Massachusetts to embrace once more my aged 

Parents and shall then avail myself of the first oppertunity of a Passage to Barcelona. I am Sir With Respectfull Esteem Your Humble Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
